35 So. 3d 1207 (2008)
The MISSISSIPPI BAR
v.
John H. WHITFIELD.
No. 2007-BD-01655-SCT.
Supreme Court of Mississippi.
January 17, 2008.

ORDER
¶ 1. This matter came before the Court en banc on the Motion for Indefinite Suspension *1208 Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings filed by the Mississippi Bar. The Bar filed a Formal Complaint against attorney John H. Whitfield based on Whitfield's felony convictions in the United States District Court for the Southern District of Mississippi, United States v. John H. Whitfield, 3:03-cr-120HTW-JCS-002 (S.D.Miss.2007).
¶ 2. Thereafter, the Bar filed this motion for indefinite suspension, asking this Court to: Strike the name of John H. Whitfield from the rolls of the Mississippi Bar; immediately suspend Whitfield from the practice of law in Mississippi pending final disposition of the disciplinary proceedings or until reversal of his conviction; and stay these disciplinary proceedings until the conclusion of Whitfield's appeals, at which time he should be automatically disbarred if his appeals are unsuccessful. Whitfield did not file a response and waived service of process through counsel. After due consideration, this Court finds that the Bar's motion should be granted pursuant to Rule 6 of the Mississippi Rules of Discipline.
¶ 3. The Bar also filed a Motion for Default Judgment. Subsequently, the Bar filed two motions, each entitled Withdrawal of Motion for Default Judgment Filed by the Mississippi Bar. After due consideration, this Court finds that the Withdrawal of Motion for Default Judgment Filed by the Mississippi Bar should be granted.
¶ 4. IT IS THEREFORE ORDERED that John H. Whitfield's name shall be stricken from the Bar Rolls; John H. Whitfield is immediately suspended from the practice of law in the State of Mississippi pending final disposition of these disciplinary proceedings or until reversal of the aforementioned convictions; that further disciplinary proceedings on the formal complaint are stayed pending the conclusion of Whitfield's appeals; that the Bar shall promptly notify this Court of the resolution of Whitfield's appeals; and that the Clerk of this Court shall forward certified copies of this order to the Chancery Clerk and the Circuit Clerk of Harrison County and to the senior chancellor of the Chancery Court of Harrison County and to the senior circuit judge of the Circuit Court of Harrison County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Rules of Discipline.
¶ 5. IT IS FURTHER ORDERED that the two Withdrawals of Motion for Default Judgment Filed by the Mississippi Bar are hereby granted. The Motion for Default Judgment is hereby dismissed.
¶ 6. SO ORDERED.
  /s/ James E. Graves, Jr.
  JAMES E. GRAVES, JR., JUSTICE
  FOR THE COURT
DIAZ, P.J., AND EASLEY, J., NOT PARTICIPATING.